Citation Nr: 0610419	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
September 1967, including service in the Republic of Vietnam. 
His decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

Additional evidence was submitted to the Board with a waiver 
of initial RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received at the Board in August 2005, the 
veteran raised several procedural issues. On review of the 
record, the Board concludes that remand is necessary prior to 
adjudication of the appeal.

In his May 2004 VA Form 9 substantive appeal, received by VA 
on May 18, 2004, the veteran requested a hearing before a 
Member of the Board at the RO. In a letter dated February 4, 
2005, the RO notified the veteran of a video conference 
hearing scheduled for March 18, 2005. A note dated March 18, 
2005, appended to this letter, indicates that the hearing was 
cancelled on March 18, 2005. 

In a letter to the RO dated March 21, 2005, the veteran's 
representative, Disabled American Veterans (DAV), indicated 
that the veteran did not wish to reschedule his video 
conference hearing and would be submitting further treatment 
records in lieu of the hearing. There is no signed statement 
from the veteran to this effect.

In a lengthy letter received at the Board in August 2005, the 
veteran denied any such communication to DAV, and insisted 
that his wishes pertinent to the hearing were misrepresented 
by DAV. He also indicated his intent to revoke the current 
power of appointment (POA) and to change his representative. 
Based on this communication, there is an indication that the 
veteran's request for a Board hearing was improperly 
withdrawn. See 38 C.F.R. § 20.702(e) (2005).  That matter 
will be further clarified as part of the development 
undertaken herein.

Since it appears that the veteran still desires a hearing 
before the Board, and given his intent to change his 
representation, this case must be returned to the RO to 
arrange for the requested hearing. The veteran should also 
either provide a new POA for his new representative, or 
provide written confirmation of his desire for continuing 
representation by DAV, as appropriate. 

On review of the claims file, the Board notes that there is 
no indication that the examiner reviewed the C-File in 
conjunction with the October 2003 VA PTSD examination. The 
examination also lacks assessment of the veteran's memory 
problems, affect, judgment, anger, rage, and other symptoms 
as described in statements from the veteran and his spouse. 
The Board concludes that reexamination with C-file review, is 
necessary for clinical findings consistent with the schedular 
criteria for rating post-traumatic stress disorder.

Additionally, initial notice pursuant to Dingess is needed 
prior to adjudication of the claim. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006),

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent for the claim for a higher 
initial rating. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  The RO should clarify the veteran's 
wishes pertinent to a hearing and 
representation.  He should specifically 
indicate whether he desires to revoke his 
POA to his current representative, and if 
so, whether he desires to appoint another 
representative, or would like help from 
the Veterans Service Organization of the 
VA.  Further, upon clarification, if 
appellant does desire a video hearing or 
a Travel Board hearing, such hearing 
should be scheduled after the other 
requested development has been conducted.

3.  The veteran should be examined by a 
physician with appropriate expertise, to 
assess the severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report. All clinical findings 
should be specifically noted, consistent 
with the schedular criteria for rating 
PTSD. 

4.  Then, (before a Travel Board hearing 
is conducted,) the RO should readjudicate 
the claim based upon a de novo review of 
all pertinent evidence and consideration 
of all applicable criteria. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, following 
completion of the usual appellate 
procedures.  At this point a Travel Board 
hearing should be scheduled if requested.

The appellant need take no action unless otherwise 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






